Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary of Claims 
Claims 1 – 20 are currently pending and have been examined. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are  rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1 – 20 are directed to the abstract idea of handling shipping related information based on rules to be completed based on events and collected information. 

This abstract idea is similar in concept to that of “handling insurance-related information by generating tasks based on rules to be completed on occurrence of an event”, which was identified by the courts as abstract in Accenture Global Servs., GmbH v. Guidewire Software, Inc. 728 F.3d 1336, 1343-44 (Fed. Cir. 2013). 

This abstract idea is similar in concept to that of “collecting information, analyzing it, and displaying certain results of the collection and analysis’, which was identified by the courts as an abstract idea in Electric Power Group, LLC v. Alstom S. A. 830 F.3d 1350 (Fed. Cir. 2016).


Memory configured with shipping records representing shipments from a plurality of carriers; scheduling rules that specify a plurality of update frequencies; dynamically schedule, according to the scheduling rules, updates to update the shipping records; based on the dynamic scheduling, issue update calls according to respective carriers to request shipment data for the shipments; and update the shipping records based on the shipment data returned in response to the calls.

The additional elements recited in the claim are a processor coupled to memory and non-transitory computer readable medium comprising a set of computer executable instructions, and application programming interface of carrier systems. 

This judicial exception is not integrated into a practical application because the limitations and additional elements are claimed at a high level of generality and as such amount to mere instructions to apply the exception using generic computer implementation. 

Further the limitations amount to insignificant extra solution activity, representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II). 

For example:
based on the dynamic scheduling, "issue update application programming interface (API) calls to request shipment data for the shipments" represents gathering statistics. See OIP Techs., 788 F. 3d at 1362-63, 115 USPQ2d at 1092-93. 


As indicated above, the additional elements are mere instructions to apply the judicial exception and insignificant extra-solution activity and thus do not impose a meaningful limitation on the abstract idea and does not integrate the claim into a practical application of the abstract idea. 

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as stated above limitations that amount to mere instructions to apply the judicial exception using generic computer implementation or which amount to insignificant extra-solution activity do not provide an inventive concept and thus do not amount to significantly more than the abstract idea. 

The dependent claims (2-10 and 12-20) have been fully evaluated using the two-part analysis. They merely further narrow the abstract idea. The dependent claims recite an abstract idea for the same reasons provided with respect to claims 1 and 11. The dependent claims recite the same additional elements and for the same reasons provided with respect to claims 1 and 11, they do 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims  1-2 and 11 -12  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 11,107,029 B1 (Henry et al.).
Claim 1 - A shipping management system Col. 5 line 43 comprising: a memory Col. 6 line 25 configured with: shipping records representing shipments from a plurality of carriers; Col. 5 lines 15 -20 comprises database operable to store shipment records Col. 5 lines 44-50 for a plurality of shipping service providers (e.g., the USPS, UPS, FedEx, DHL, local couriers, etc.
scheduling rules that specify a plurality of update frequencies; Col. 9 lines 20  - 60 shipping status query engine comprises a rules based engine for controlling status queries
a processor coupled to the memory; Col. 6 line 25
a non-transitory computer readable medium comprising a set of computer executable instructions Col. 5 lines 27-28 and claim 35. 
 the computer executable instructions executable by the processor to: dynamically schedule, according to the scheduling rules, updates to update the shipping records; Col. 19 lines 10 -13 mentions dynamically changing status reported through applications; Col 9 lines 20 – 60 mentions scheduling rules 
based on the dynamic scheduling, issue update application programming interface (API) calls according to APIs of carrier systems of respective carriers to request shipment data for the shipments; Col. 15 lines 57 – 64 mentions shipping status query engine may operate to query by interfacing with one or more APIs; Col. 9 lines 43-54; Col.16. lines 40-57 query may be made to a plurality of different API compatible using multiple APIs for respective carriers or using one API compatible with multiple carriers
and update the shipping records based on the shipment data returned in response to the API calls. Col. 17 lines 19 – 25 invention operates to update status information in record of database stored with respect to the shipment; Col. 12 lines 55-60 intelligent querying of shipping service provider systems facilitating updated status information ; Col. 5 lines 15 -20;  Col. 9 lines 11-13; Col 20 lines 39-45; Col. 17 lines 15-18 if a particular event reported or status changed, next event in cycle reported, status information is updated; Fig. 2. Element 206.  
Claim 2 – The shipping management system of Claim 1, wherein the scheduling rules are configured to limit the API calls to within respective rate limits of the APIs. Col. 16 lines 20 -22 mentions accommodating limitations on data output of particular carrier APIs…throttling. 
Claim 11, which is directed to a computer program product, recites limitations which are parallel in nature to those of claim 1, which is directed to a system. Therefore, see the relevant rejection of claim 1. 
Claim 12, which is directed to a computer program product, recites limitations which are parallel in nature to those of claim 2, which is directed to a system. Therefore, see the relevant rejection of claim 2. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-6, 8, 13-16, and 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Henry in view of US 10,915,870 B2  (Gillen).
Claim 3- Henry teaches the limitations of claim 1. Henry teaches: access a selected shipping record representing a shipment by a respective carrier; Col. 26 lines 34 – 51 mentions accessing shipping management system and records for shipments managed by shipping management system
determine a last update time for the selected shipping record and next scheduled update time for the shipping record;  ATTORNEY DOCKET NO.PATENT APPLICATION CONV1130-1Customer ID: 44654 - 59 – Fig. 2. Element 202; Col. 17 lines 5 -17 and  lines 25 – 31 determining if a time for a subsequent status query has transpired, determining whether and when to make further status queries with respect to shipment  which may depend on last event for shipment
based on a determination that the last update time for the selected shipping record is after the next scheduled update time for the selected shipping record: Col. 17 lines 12 -15 mentions suitable updated status information being obtained already by a query (status has changed already, next event in shipping cycle already reported, particular predetermined event reported) Col. 17 lines 5 – 17; Col. 15 lines 45-47; Fig. 2. Element 203.
match the selected shipping record to a carrier specific scheduling rule for the respective carrier; Col. 17 lines 25 – 35 whether subsequent status queries are made and/ or timing for such status queries may dependent on the shipping service provider providing the shipping services which corresponds to matching shipping record to carrier specific scheduling rule for the respective carrier. Shipping service provider corresponds to carrier. Col. 16 lines 48 -55; Col. 16 lines 40-46
update the next scheduled update time for the selected shipping record based on the scheduling rule Col. 17 lines 36 -39; Col. 17 lines 5-12; Col. 17 lines 25-28 mentions determination of when to make next query based on scheduling rules. 
generate an API call to a carrier system of the respective carrier to request a status update for the selected shipping record; Col. 15 lines 59 – 63; Col. 16 lines 40 – 45; Fig. 2 element 204 particular shipments is to be queried from a corresponding shipping service provider's system Col 10 lines 55- 57
update the selected shipping record based on shipment information returned in the response to the API call. Col. 17 lines 19 – 21; Fig. 2 element 206. 
Henry teaches querying for status updates based on a determination that a current time is after the next scheduled update time – Col. 17 lines 5 – 12 mentions if suitable updated status information is not obtained such as status hasn’t changed, event not reported) determining if a time for subsequent status query has transpired and performing a query and updating record. Henry teaches that this may be done automatically or manually (Col. 16 line 67 – Col.17 line 4): 
Henry does not teach; however Gillen teaches: create a task to update the selected shipping record; Col. 27 lines 1 -8 ; Col. 31 lines 39-43; Col. 37 lines 1 -20 teaches creating a task to complete and update shipping events. 
One of ordinary skill in the art would have known that applying the known technique of creating a task to improve the shipping process of Gillen to the system of shipment status tracking of Henry would have lead to an improved system and predictable results because the state of the prior art shows the ability to incorporate such techniques into similar systems. Gillen Col. 15 lines 60 -67 mentions that the task management program may comprise software to enable bidirectional access to task management records for example it may comprise an See. Col. 6 lines 30-35. 
Claim 4 – Henry in view of Gillen teaches the limitations of claim 3. Henry teaches: wherein the memory is further configured with Col. 26 lines 34 – 51 
Henry does not expressly teach that the carrier uses credentials to access the shipping management system; however Gillen teaches, the carrier system may interact with the task-management program through a “bridging” module. This bridging module may be a client-side software application that is affiliated with the carrier system. 
It would have been obvious to one of ordinary skill in the art to combine the teaching of bridging the carrier system and integrating it with the shipping management system of Gillen to the teaching of enabling access by a user using credentials to the shipping management system of Henry as “this may allow the carrier system to integrate with the task-management program in a more secure fashion.” 
Claim 5 Henry in view of Gillen teaches the limitations of claim 3. Henry teaches: wherein the scheduling rule specifies an update frequency based on a shipment status indicated in the shipping record. Col. 17 lines 25 – 36 
Claim 6 Henry in view of Gillen teaches the limitations of claim 3. Henry teaches:  The shipping management system of Claim 3, wherein the scheduling rule specifies an update Col. 17 lines 56 – 61 – initiating action based on a particular event  Col. 18 lines 35-41 – action may be updating database Col. 19 lines 10 updating database may include dynamically changing status reported. 
Claim 8 - Henry in view of Gillen teaches the limitations of claim 3. Henry teaches  The shipping management system of Claim 3, wherein the last update time is a time associated with a last in time event recorded for the selected shipment by the shipping management system. Col. 17 lines 30 -31 timing of queries may depend on a last event for the shipment. 
Claim 13, which is directed to a computer program product, recites limitations which are parallel in nature to those of claim 3, which is directed to a system. Therefore, see the relevant rejection of claim 3. 
Claim 14 which is directed to a computer program product, recites limitations which are parallel in nature to those of claim 4, which is directed to a system. Therefore, see the relevant rejection of claim 4. 
Claim 15 which is directed to a computer program product, recites limitations which are parallel in nature to those of claim 5, which is directed to a system. Therefore, see the relevant rejection of claim 5. 
Claim 16 which is directed to a computer program product, recites limitations which are parallel in nature to those of claim 6, which is directed to a system. Therefore, see the relevant rejection of claim 6. 
Claim 18 which is directed to a computer program product, recites limitations which are parallel in nature to those of claim 8, which is directed to a system. Therefore, see the relevant rejection of claim 8. 
Claims 7 and 17  are rejected under 35 U.S.C. 103 as being unpatentable over Henry and Gillen, further in view of US 20080004995 A1 (Klingenberg).
Claim 7 – Henry In view of Gillen teaches the limitations of claim 3. The combination does not teach; however Klingenberg teaches: update frequency based on indication of interest indicated in the selected shipping record. [0057] – describes option to save rule indicating notifications/ updates on shipment based on preference for corresponding to interest indicated for a particular shipment. 
It would have been obvious to one of ordinary skill in the art to combine the teaching of  Klingenberg to the system of Henry modified by Gillen as it allows for greater coordination between parties to achieve successful and optimal delivery experience without wasting resources. [0011]
Claim 17 which is directed to a computer program product, recites limitations which are parallel in nature to those of claim 7, which is directed to a system. Therefore, see the relevant rejection of claim 7. 
Claims 9 and 19   are rejected under 35 U.S.C. 103 as being unpatentable over Henry in view of US 7,752,142 B2 (Bjerre).
Claim 9 – Henry teaches the limitations of claim 1. Henry further teaches, receive, from each carrier system, carrier-specific shipment records based on the API calls Col. 15 lines 57-67; Col. 16 lines 1 – 5; Col. 16 lines 40 – 59
Henry does not teach; however, Bjerre teaches: 
apply respective carrier-specific mapping rules from a set of carrier-specific mapping rules to the carrier-specific records received from the respective carrier to map status codes or descriptions in the carrier-specific records from the respective carrier to generate normalized Col. 13 lines 3 – 10 The carrier submits the track and trace events to the common carrier system either by EDI or via a common carrier system user interface. Carriers may continue to use their own coding convention when Sub mitting events by using EDI translator. EDI translator trans lates carrier event codes and message formats into a common carrier system neutral format. The common carrier system may record when a shipment has departed and arrived at the various location and record when business processes or non conformances occur. Col. 4. Lines 60 – 66 Server 108 processes EDI messages by validating the data when called by server 107 and translating the data into the common carrier system layout format. For outbound EDI messages, server 108 is called by server 109 and server 109 feeds server 108 with the outbound EDI message in the common carrier system layout format.
Col 12 lines 43- 53 The carriers offer event reporting against the mile stones contained in the booking activity plan. .., the common carrier system 102 may receive tracking information from each carrier in each carrier's native reporting format. The common carrier system 102 then extracts desired information from the carrier's tracking information and formats it into a style that is extensible to the user
It would have been obvious to one of ordinary skill in the art to combine the teaching of Bjerre to the system of Henry as Bjerre provides a more effeicent system of handling logistics and transportation of goods by outputting data 
Claim 19 which is directed to a computer program product, recites limitations which are parallel in nature to those of claim 9, which is directed to a system. Therefore, see the relevant rejection of claim 9.
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Henry in view of Bjerre, further in view of Maria Fagerland, [Sharing] Solving the Multi-Carrier Integration Challenge, April 5, 2017, Shipworks, https://www.shipworks.com/blog/sharing-solving-the-multi-carrier-integration-challenge (Fagerland) .
Claim 10 – The combination of Henry and Bjerre teaches the limitations of claim 9 including receiving carrier-specific shipment records from  a particular carrier. See rejection of claim 1. The combination does not expressly teach; however Fagerland teaches: receiving information from carriers via a plurality of integration paths. Page 1 describes a multi-carrier platform that supports multiple carriers from different integration paths. 
It would be obvious to one of ordinary skill of the art to combine the teaching/technique of Fagerland to the system of Henry as modified by Bjerre because it allows shippers to use a single UI to manage all of their shipping across multiple workstations and facilities making it more efficient for a business to meet customer expectations, avoid delivery delays due to carrier issues, etc. See page 2. 
Claim 20 which is directed to a computer program product, recites limitations which are parallel in nature to those of claim 10,  which is directed to a system. Therefore, see the relevant rejection of claim 10.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Kodger US 2010/0138355 A1 teaches notifications based on exception events
Vitck US 10262281 B1 teaches updating or polling frequency based on customer expectation/interest 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARITA YUSUF whose telephone number is (571)272-1389. The examiner can normally be reached Mon- Fri 7am -3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571) 270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/L.L.Y./            Examiner, Art Unit 3628                                                                                                                                                                                            

/EMMETT K. WALSH/            Primary Examiner, Art Unit 3628